Ingram v Bay Ridge Auto. Mgt. Corp. (2016 NY Slip Op 08200)





Ingram v Bay Ridge Auto. Mgt. Corp.


2016 NY Slip Op 08200


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2016-05899
 (Index No. 507425/15)

[*1]Ricky Ingram, appellant, 
vBay Ridge Automotive Management Corp., defendant, Bay Ridge Lexus, respondent.


Greenberg & Wolff, PLLC, Merrick, NY (Adrianne S. Greenberg and Nicholas Z. Tzaneteas of counsel), for appellant.
London Fischer LLP, New York, NY (Clifford B. Aaron and Michael B. Weiss of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated May 19, 2016, which denied his motion for summary judgment on the issue of liability insofar as asserted against the defendant Bay Ridge Lexus, with leave to renew upon the completion of his deposition.
ORDERED that the order is affirmed, with costs.
"A party should be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment" (Brea v Salvatore, 130 AD3d 956, 956; see Malester v Rampil, 118 AD3d 855, 856). A party opposing summary judgment is entitled to obtain further discovery when it appears, from affidavits submitted in opposition to the motion, that facts supporting the opposing party's position may exist but cannot then be stated (see CPLR 3212[f]; Brea v Salvatore, 130 AD3d at 956; Nicholson v Bader, 83 AD3d 802). Under the circumstances of this case, the Supreme Court properly denied the plaintiff's motion for summary judgment on the issue of liability insofar as asserted against the defendant Bay Ridge Lexus, with leave to renew upon the completion of his deposition.
DILLON, J.P., LEVENTHAL, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court